Appellant was charged by an affidavit filed in the Delaware Circuit Court sitting as a juvenile court with having contributed to the delinquency of a *Page 161 
female child under the age of eighteen years. He was tried before a jury in said court, was found guilty, and judgment was rendered that he be imprisoned in the Delaware county jail for a period of six months. This judgment was rendered on March 26, 1924. An appeal was prosecuted to the Supreme Court and a transcript of the record was filed in the office of the clerk of such court on May 24, 1924. Thereafter, on October 23, 1928, the cause was transferred by the Supreme Court to the Appellate Court for want of jurisdiction of the Supreme Court. See Taughinbaugh v.State (1928), 200 Ind. 334, 163 N.E. 598. As the transcript was not filed within thirty days after judgment was rendered, this court has no jurisdiction. § 1709 Burns 1926; McCutcheon v.State (1923), 81 Ind. App. 623, 140 N.E. 64.
Appeal dismissed.